Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (11/27/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-7) were examined in a Non-Final on 5/27/2020. A Final office action in response to Applicants submission dated 8/27/2020 was mailed on 11/10/2020. Claims 1-6 were examined. A second Non-Final in response to a request for continued examination under 37 CFR 1.114 was mailed on 4/15/2021. A second Final office action in response to Applicants submission dated 7/15/2021 was mailed on 8/18/2021. Claims 1 and 3-6 were examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. Claims 1, 3-6 and 8-10 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “when a ratio of the thickness of the protective layer to a thickness of the bonding layer is equal to or greater than 0.4.” in claim 1 is not disclosed in the specification.
Regarding the two, the specification states the following
“For example, when the bonding layer 70 has a thickness of 200 µm, the protective layer 71 is formed with a width of 400 µm and a thickness of 80 µm on the side surface of the bonding layer 70. The width and the thickness of the protective layer 71 are merely examples and not limited thereto. The width of the protective layer 71 is set to be greater than that of the bonding layer 70 so that the bonding layer 70 can be covered. The thickness of the protective layer 71 is set enough to sufficiently keep the property of integrating F during the plasma processing.”  (P 22-23) 

Applicant has brought the ratio of 0.4 from the examples of thickness of protective layer being 80 µm and that of bonding layer being 200 µm. Specification did not specify that the two are so related to have a ratio of 0.4 or more. It is noted that they are determined from two separate considerations. Regarding the thickness of protective layer, specification notes that it 
Regarding claim 8 similarly, the limitation “thickness of the protective layer is equal to or greater than 80 µm.” is not supported by the specification. There is an example of 80 µm but there is no indication that it could not be less if the process does not require. Also greater than 80 µm without an upper limit would be indefinite. There is no support in the specification for that too.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 20160379806) in view of Hayashida et al (US 20100098892) and further in view of Asakura et al (US 20110006010).
Xu et al disclose a plasma processing apparatus (Fig 3) comprising: 
a processing chamber in which plasma is generated (300); 
a mounting table main body provided in the processing chamber (108); 
an electrostatic chuck provided on the mounting table main body (104) and a 
a bonding layer of polymer which is provided between the mounting table main body and the electrostatic chuck and needs to be protected from consumption by the plasma (105). Regarding claim 5 bonding layer of polymer would be an elastomer.
Xu et al further disclose that plasma processes may generate radicals such as F radical  and suggests either a protective bead (107) or plasma resistant coating 115 around adhesive bonding layer (para 35). Xu et al however do not disclose a protective layer, which contains a material having a property of integrating radicals and/or anions to include hydrotalcite. 
Regarding the limitation of “when a ratio of the thickness of the protective layer to a thickness of the bonding layer is equal to or greater than 0.4” it is noted that the plasma resistant coating 105 appears to be almost half that of the thickness of bonding layer 105 (Fig 1). 
Hayashida et al disclose a fluorosilicone rubber composition including: (A) an organopolysiloxane containing trifluoropropyl groups and monovalent aliphatic unsaturated hydrocarbon groups, with a viscosity at 25.degree. C. of not less than 10,000 mPas, represented by a specific average composition formula, in an amount of 100 parts by mass, (B) a silica-based filler, in an amount of 2 to 100 parts by mass, (C) a hydrotalcite based inorganic anion exchanger, in an amount of 0.1 to 20 parts by mass, and (D) a curing agent, in an 
Therefore it would have been obvious for one of ordinary skill in the art to provide protective layer of hydrotalcite based anion exchanger for its well- known property of adsorbing radicals or anions like F in order to reduce the density of such radicals and ions which were harmful to adhesive layer of Xu et al.
Xu et al in view of Hayashida et al do not disclose that a thickness of the protective layer is set to maintain a property of integrating F of the plasma by the hydrotalcite during a plasma processing. 
Regarding claim 8, Asakura et al disclose adsobtion of fluorine by hydrotalcite and state that absorbing amount was 59.3 mg/g. This shows that for a continuous plasma process where fluorine is generated, a sufficient amount of hydrotalcite (or thickness) should be available so that for the entire process fluorine could be adsorbed. Therefore a thickness of 80 µm would be obvious. Moreover thickness of bonding layer depends upon material to be bonded and the environment in which the bonding exists.
Regarding claims 3 and 10 the ratio of hydrotalcite based inorganic anion exchanger, is in an amount of 0.1 to 20 parts by mass.
Regarding claim 4 hydrotalcite is a mineral having ion adsorption property.

Claim 9 is an intended use claim.  Fluorocarbon and hydrofluorocarbon are however fluorine based compounds and using them in an apparatus Xu et al would have been obvious since the apparatus of Xu is designed for a process where fluorine radical would be generated.
Response to Amendment and arguments  
Applicant’s recent arguments are related to the amendment and the added claims. They are addressed in the body of the rejection and don’t need to addressed here.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716